304 F.3d 1331
Larry HOPE, Plaintiff-Appellant,v.Mark PELZER, Sergeant, Correctional Officer II, Gene McClaran, et al., Defendants-Appellees,
No. 00-12150.
United States Court of Appeals, Eleventh Circuit.
September 13, 2002.

Craig Thomas Jones, Craig T. Jones, PC, Decatur, GA, for Plaintiff-Appellant.
Kim Tobias Thomas, Andrew Weldon Redd, Ellen R. Leonard, Alabama Dept. of Corrections, Montgomery, AL, for Defendants-Appellees.
Appeal from the United States District Court for the Northern District of Alabama (No. 96-02968-CV-BU-S); H. Dean Buttram, Jr., Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before TJOFLAT and BIRCH, Circuit Judges, and VINING*, District Judge.
PER CURIAM:


1
On 27 June 2002, the Supreme Court of the United States reversed this panel's opinion in Hope v. Pelzer, 240 F.3d 975 (11th Cir.2001). See Hope v. Pelzer, 534 U.S. 1120, 122 S.Ct. 2508, 153 L.Ed.2d 666 (2002). Pursuant to the Supreme Court's opinion, we reverse the district court's grant of the defendant prison guards' motion for summary judgment and remand the case to the district court for further proceedings consistent with the Supreme Court's opinion.


2
REVERSED AND REMANDED.



Notes:


*
 Honorable Robert L. Vining, Jr., U.S. District Judge for the Northern District of Georgia, sitting by designation